ROSS, Circuit Judge.
An order will be entered striking from the records the addendum to the petitioners’ brief. The petition is an original proceeding in this court to obtain the review and revision, pursuant to the provisions of section 24b of the bankruptcy act of July 1, 1898 [U. S. Comp. St. 1901, p. 3432], of the action of the District Court for the state of Washington in refusing to reopen the estate of the bankrupts and administer upon property of theirs which, according to the record before us, was in the actual possession of a receiver appointed by the superior court of the county of King, state of Washington, in a suit brought by a creditor of Heckman and Hanson more than four months before they filed their petition in the court below to be adjudged bankrupts, under process of which state court the property the petitioners now seek to have the court of bankruptcy undertake to administer, was sold and disposed of. That this .cannot be done is conclusively settled by the decisions of the Supreme Court in the cases of Pickens v. Roy, 187 U. S. 177, 23 Sup. Ct. 78, 47 L. Ed. 128, and Metcalf v. Barker, 187 U. S. 165, 23 Sup. Ct. 67, 47 L. Ed. 122. See, also, Frazier et al. v. Southern Loan & Trust Co., 99 Fed. 707, 40 C. C. A. 76; In re Price (D. C.) 92 Fed. 987.
Proceedings dismissed, at the petitioners’ cost.